06/30/2022



     7                                                                                                   Case Number: DA 22-0189

              OWN
                                                                                        FILED
                                                                                         JUN 3 0 2022
                                                                                       Bowen Greenwood
                                                                                     Clerk of Supreme Court
                                                                                        State of Montana



                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                        THE OFFICE OF THE CLERK OF SUPREME COURT
                                HELENA, MONTANA 59620-3003

                                               Supreme Court No.
                                                  DA 22-0189

DANNY LEE WARNER, JR.,

                Petitioner and Appellant,

         v.                                                                        GRANT OF EXTENSION

STATE OF MONTANA,

                Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until August 8, 2022, to prepare, file, and serve the Appellant's brief.

DATED this June 30, 2022



                                                                              Bowen Greenwood
                                                                              Clerk of the Supreme Court




c:        Danny Lee Warner, Jr., Austin Miles Knudsen, Travis R. Ahner




              PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705